DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Applicant’s submission only contained an IDS. Applicant did not respond with arguments to the applied rejections nor were any amendments made to the claims.  This action is thus made final. 
The rejection that was made at final, is repeated below for Applicant’s convenience. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 14-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017060176A1 in view of WO 2015091181A2 (06/25/2015 further in view of CN 105377433A.
WO 2017060476A1 teaches a process for preparing a polymethylmethacrylate (PMMA) film and its application, and specifically discloses (see page 1, paragraphs 1-5, page 10, paragraph 4 to page 13, paragraph 5 of the specification) that lateral flow diagnostics require a structure through which an aqueous medium incorporating detection particles (e.g. gold nanoparticles or latex beads) will flow by capillary. Such a structure, typically a porous membrane, must have sufficient pore size, porosity, and uniformity to achieve a suitable flow rate and allow for uniform detection particle migration, while also having sufficient protein binding capacity such that the protein will bind to the surface, thereby conferring its assay functionality. Lateral flow diagnostic devices (also known as immunochromatographic strip tests) are well known in the art and typically include a sample pad, a conjugate pad, typically containing detection particles adsorbed with an antibody or antigen specific for the analyte of interest, a reactive membrane (also known as a solid phase membrane or capillary bed) and an absorbent pad. A porous polymethylmethacrylate (PMMA) film having a reticular symmetric 3-dimensional matrix structure and a porosity of at least 85% (determined by weight-volume calculation) is provided. The porous polymethylmethacrylate (PMMA) film having an average pore size of 0.5 to 30 m. Use of the porous polymethylmethacrylate (PMMA) film described above for separating one or more components from a fluid. A lateral chromatographic diagnostic device of the type comprising a reactive membrane is provided, characterized in that the reactive membrane comprises a porous polymethylmethacrylate (PMMA) film as described herein and prepared by the methods described herein. The described embodiments also relate to highly porous and functional reactive membranes configured to allow liquid samples (e.g., spinal fluid, whole blood, serum, plasma, urine, culture media, aqueous buffers, saliva) and detection particles (e.g., gold, silver, paramagnetic, latex, carbon) to move through the membrane by capillary action. It can be seen that WO 2017060176A1 discloses a lateral flow diagnostic device comprising a PMMA film having a void fraction of at least 85% and an average pore size of 0.5-30 
	WO 2017060176A1 does not explicitly teach that the non-woven fiber membrane having an average fiber diameter of 200 nm to 1000 nm and that the average flow pore size of more than about 1-5 microns, defining that the membrane fibers comprise PMMA, PVDF or a blend thereof. Thus, a skilled artisan would look to the prior industry to find how to better perform the separation detection of the sample using these parameters. 
	This is remedied by the teachings of WO 2015091181 A2, who discloses a multilayer membrane for the separation of blood cells and plasma, and specifically discloses the following (see specification page 1, paragraph 1 to page 2, paragraph 3): The present invention relates to a method for the separation of blood cells and plasma and a filter comprising the membrane construction. Blood consists of blood cells and plasma. Plasma contains water (92% by volume) and contains dissipated proteins, glucose, mineral ions, hormones, carbon dioxide. Blood cells are red and white blood cells, including white blood cells and platelets. Separation of different components of blood may be a necessary procedure for diagnosis or treatment of human and animal patients. A membrane construction is provided that enables separation of blood components to rapidly (high blood flux) and accurately separate blood cells and plasma with variable blood volume ranges. The multilayer film structure comprises: a) at least one layer comprising a hydrophilic nano mesh made of polymeric nanofibers, wherein the hydrophilic nano mesh has a mean flow pore size in the range of 1 m to 5 m measured according to standard ASTM E 1294-89, a basis weight in the range of 1 to 3 g/m2 measured according to standard ASTM D 3776 and a porosity in the range of 60 to 95% measured according to standard ASTM D 3776. The nanofibers, measured according to standard ASTM D 2873-94, have a number average diameter in the range of 200 nm to 500 nm measured by scanning electron microscopy. B) at least one support layer; C) at least one intermediate layer between the at least one layer comprising the hydrophilic nano mesh and the support layer; Wherein the polymer nanofibers of the nano mesh comprise polyamide (PA) and polyethylene oxide (PEO) in a weight ratio (w/w) in the range of 10/1 to 1/1 and the at least one intermediate layer comprises PEO. As can be seen, WO 2015091181 A2, which discloses a nanofibrous web useful for blood separation, diagnostics, plays the same role in WO 2015091181 A2 as it plays in the present application to solve to find how to better perform the separation detection of the sample using these parameters.
	One skilled in the art would readily envision employing a non-woven fiber membrane such that the membrane has an average fiber diameter of 200 nm to 1000 nm and a mean flow pore size of greater than about 1 micron to about 5 microns. 
	CN 105377433A discloses a lateral flow assay device, and specifically discloses (see paragraphs 29, 59-64 of the specification) a lateral flow assay device configured to form a capillary bed when the lateral flow assay device is mated with a standalone insert, wherein the lateral flow device (100, 500) mated with the standalone insert comprises an elution zone (101,501) and a detection zone (DA) and one or more of: a binding pad (102, 502) and a suction pad (104, 504). A lateral flow assay device (400) having a housing (410) is shown with a separate insert (411) and a sample port (413) that allows for the addition of a liquid for color development of the lateral flow device. Figure 4b shows a cross-sectional view of a lateral-flow assay device (400) according to an embodiment of the present invention in which a lateral-flow assay housing (410) houses a separate insert (411) that is inserted at the location of a detection area ("DA"). Sample pad (401), sample port (413), and imbibition pad (404) are shown, and once independent insert (411) is fully inserted, sample pad and imbibition pad (404) will be brought into fluid communication through independent insert (411). FIG. 4c shows the lateral flow assay device (400) with the stand-alone insert fully inserted. A detection zone (405) and an indication zone (406) are shown. FIG. 4d shows a cross-sectional view of a lateral flow assay device (400) according to an embodiment of the present invention, wherein the separate insert (411) is fully inserted, and the sample pad (401), the separate insert (411) having a detection zone (405) and an indication zone (406) are in fluid communication with the imbibition pad (404). The membrane is configured to acquire a test sample, meaning that the membrane should be capable of absorbing the test sample, and any material capable of doing so may be suitable. Materials used for the separator may include, but are not limited to, natural materials, synthetic materials, or naturally occurring materials that are synthetically modified, such as polysaccharides (e.g., cellulosic materials such as paper and cellulose derivatives such as cellulose acetate and nitrocellulose), polyether sulfone, polyethylene, nylon, polyvinylidene fluoride (PVDF), polyester, polypropylene, cotton fabric or cloth. It can be seen that comparative document 3 discloses PVDF membranes for lateral flow diagnostic devices. CN 105377433A gives technical implications that the film material can be PVDF. WO 2017060176A1 discloses PMMA films. Based on this, the person skilled in the art easily envisages that the membrane fibers comprise PMMA, PVDF or blends thereof. 
	Regarding Claims 2-3, the non-woven fibrous membrane is produced by electrospinning or electroblow molding, as is conventional technical means in the art. 
	Regarding Claims 4 and 9, WO 2015091181A2 discloses a mean flow pore size in the range of 1 m to 5 m. Based on this, the person skilled in the art has motivated to adjust the mean flow pore size and be obtained by limited experimentation. 
	Regarding claim 5, WO 2017060176A1 discloses a porosity of at least 85%. 
	Regarding Claims 6-10 the composition of the casting solution is taught by all three references and the ratio is a routine adjustment parameter in the art, the person skilled in the art is motivated to adjust the weight ratio of PMMA to PVDF in the blend of PMMA and PVDF and obtained with limited experimentation. 
	Regarding Claim 11, WO 2017060176A1 discloses a number average diameter in the range of 200 nm to 500 nm. The fiber diameter can be adjusted as desired by those skilled in the art.
	Regarding Claims 12 and 14-16, WO 2015091181A2 discloses a mean flow pore size in the range of 1 m to 5 m. Based on this, the person skilled in the art easily envisages having at least 90% of the pores have a diameter of 2.75 to 3.25 microns, or at least 95% of the pores have a diameter of 2.75 to 3.25 microns, or at least 99% of the pores have a diameter of 2.75 to 3.25 microns. 
	For claims 17-19, the thickness of the film is a routine adjustment parameter in the art, and the skilled person is motivated to adjust the thickness of the film and obtained by limited tests. 
	For claim 20, the surfactant is a treatment agent common in the art, which is readily contemplated by those skilled in the art to treat the film. 
	For claims 21-23, WO 2017060176A1 discloses that an aqueous medium incorporating detection particles (e.g., gold nanoparticles or latex beads) will flow through the structure by capillary. Capillary flow time is a routinely adjusted parameter in the art, and the skilled person is motivated to adjust capillary flow time and be obtained by limited tests. 
	For claims 24-26, WO 2017060176A1 discloses that the application properties of films prepared by VIPS-casting were evaluated. Application performance assessments fall into two categories-microsphere mobility and detection functionality. Microsphere mobility was assessed by diluting 40 mn gold nanoparticles with a phosphate buffer solution, Tween 20, and a solution of bovine serum albumin. A 4.5 mm x 25 mm membrane sample was placed into 25 L of microsphere solution and microsphere mobility was visually assessed. Gold nanoparticles show good through-membrane mobility (see Example 2). Based on this, a detector bead mobility test for beads having a size of 40 to 600 mn, or 200 to 440 mn, or about 400 mn is readily conceivable using a non-woven fiber membrane.  
	For claim 27, WO 2017060176A1 discloses that such a structure, typically a porous membrane, must have sufficient pore size, porosity and uniformity to achieve a suitable flow rate and allow uniform detection particle migration, while also having sufficient protein binding capacity such that the protein will bind to the surface, thereby conferring its assay functionality. Based on this, one skilled in the art would readily envision having a membrane protein binding capacity of at least about 70 to 120 g/cm2 for a thickness of at least about 40 to 60 microns. 
Conclusion
9.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP